Citation Nr: 0917255	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-10 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
narcolepsy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The issue before the Board today 
was remanded in April 2007 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
it may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

Throughout this appeal, narcolepsy is manifested by excessive 
daytime sleepiness, chronic fatigue, subjective headaches, 
and narcoleptic spells averaging no more than 1 to 3 times 
per week.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
narcolepsy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8108 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A May 2007 letter expressly told him 
to provide any relevant evidence in his possession.  

After careful review of the claims folder, the Board finds 
that a May 2007 letter satisfied the VA's duty to notify with 
regards to the second and third elements of the VCAA.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  It also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, it provided notice as to the 
information and evidence necessary to establish a disability 
rating and an effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006). 

To the extent that the May 2007 letter was sent to the 
Veteran after the initial adjudication of the claim, the 
Board finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson (Mayfield II), 19 Vet. App. 103 (2005).  
In this regard, following these letters, the Veteran's appeal 
was readjudicated and a February 2009 supplemental statement 
of the case was provided.  See Mayfield v. Nicholson 
(Mayfield III), 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. at 43.

The Board finds that the aforementioned May 2007 letter 
provided part (1)(a) notice, expressly informing the Veteran 
of the need to provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  Furthermore, it notified the 
Veteran of information required in notice elements (2) and 
(3).  However, none of the letters sent to the Veteran 
throughout this appeal expressly provided notice of elements 
(1)(b) or (4).  Nevertheless, the Board finds that it may 
proceed with a decision because it concludes that any 
Vazquez-Flores notice errors were nonprejudicial to the 
Veteran for the reasons discussed below.  

The requirements laid out by the Court in Vazquez-Flores 
pertain to first element notice; as such, these notice errors 
are presumed prejudicial.  See Mayfield II, 19 Vet. App. at 
115 (2005).  See also Simmons v. Nicholson, 487 F.3d 892, 896 
(Fed. Cir. 2007), vacated on other grounds sub nom. Shinseki 
v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).  In 
order to proceed with an appeal, the Board must demonstrate 
that any first element error is not prejudicial to the 
veteran and that the error did not affect the essential 
fairness of the adjudication.  Id.  To do this, the VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
Mayfield II, 19 Vet. App. at 121; Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub 
nom. Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 
2009).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

With respect to part (1)(b) notice, the May 2007 letter 
advised the Veteran that he might submit statements from 
employers as to job performance, lost time, or other 
information about how his service-connected disability 
affected his employment, as well as statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board concludes that the Veteran could be reasonably 
expected to understand the need to provide evidence regarding 
the impact of his service-connected narcolepsy on his daily 
life and employment from this notice.  As such, the lack of 
specific notice of Vazquez-Flores VCAA element 1(b) is not 
prejudicial to the Veteran.  See Mayfield II, 19 Vet. App. at 
121.

As for part (4) notice, the Veteran's service-connected 
narcolepsy is rated pursuant to Diagnostic Code 8108, which 
is rated as analogous to petit mal epilepsy under the General 
Rating Formula for Minor Seizures.  Higher ratings under this 
diagnostic criteria are assigned based on the frequency of 
seizures, or in the Veteran's case, narcolepsy spells; thus, 
demonstrating a worsening would be sufficient to substantiate 
a claim for a higher rating.  As such, general notice of this 
rating criteria is not required.  Cf. Vazquez-Flores v. 
Peake, 22 Vet. App. at 43.  Nevertheless, the Board observes 
that the Veteran demonstrated actual knowledge of the 
applicable rating criteria through his lay statements 
throughout this appeal.  Specifically, the Veteran indicated 
that he had read the October 2004 rating decision, which 
discussed the applicable rating criteria for narcolepsy, and 
asserted that he meets the requirements for a 40 percent 
rating.  See Notice of Disagreement received January 10, 
2005.  See Mayfield II, 19 Vet. App. at 121.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his increased rating claim and providing an adequate VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2008).  In this regard, the Veteran's service treatment 
records are associated with the claims folder, as well as all 
relevant VA and non-VA treatment records.  Although the 
Veteran indicated that he received private treatment during 
this appeal from Drs. Bregman and Dean, his reply to a May 
2007 letter expressly asking him to submit information 
sufficient to request treatment records from these physicians 
was that he had no additional information to submit.  Under 
these circumstances, the Board is of the opinion that the VA 
has fulfilled its duty to assist with respect to these 
outstanding treatment records.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the duty to assist is not a one-way street).  
Finally, the Veteran was afforded a VA examination during 
this appeal for the specific purpose of rating the severity 
of his narcolepsy; this examination is adequate for rating 
purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

Most recently, a January 2004 rating decision increased the 
Veteran's rating for narcolepsy from 10 percent to 20 
percent, effective August 29, 2003, the date his increased 
rating claim was received by the RO.  The Veteran has 
appealed this rating decision; he contends that he meets the 
rating criteria for a 40 percent rating.  See Notice of 
Disagreement received January 10, 2005.  

The Veteran's narcolepsy is rated according to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8108, which indicates that 
narcolepsy should be rated under Diagnostic Code 8911, the 
rating for petit mal epilepsy.  Petit mal epilepsy is 
evaluated under the General Rating Formula for Minor 
Seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2008).  
The Veteran's narcoleptic episodes are analogous to minor 
seizures, because his periods of falling asleep can be 
considered the equivalent of a brief interruption in 
consciousness.  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

Under the General Rating Formula for Minor Seizures, a 20 
percent rating is warranted when the evidence demonstrates at 
least 2 minor seizures in the last six months.  A 40 percent 
rating is warranted for an average of at least 5 to 8 minor 
seizures per week.  A 60 percent rating is warranted for 9 to 
10 minor seizures per week.  An 80 percent rating is 
warranted for more than 10 minor seizures per week.  
38 C.F.R. § 4.124a, Diagnostic Code 8911.  

Applying the above rating criteria to the evidence of record, 
the Board is of the opinion that the competent evidence 
supports no more than the Veteran's currently assigned 20 
percent rating throughout this appeal.  In this regard, the 
medical and lay evidence fails to show that the frequency of 
the Veteran's reported narcoleptic spells averages at least 5 
times per week.  Id.  Rather, the Veteran's narcolepsy spells 
appear to occur an average of no more than 1 to 3 times per 
week.  See VA Neurology Clinic Note dated August 14, 2003 
(reports not sleeping during the day except on a couple 
occasions); VA Examination Report dated in September 2003 
(reports 30 spells in the last two years); January 2007 Board 
Hearing Transcript, p. 4 (approximately 8 to 10 spells per 
month over the last six months); VA Neurology Clinic Note 
dated March 20, 2008 (reports 1 to 2 spells per week); VA 
Neurological Disorders Examination Report dated in November 
2008 (reports 6 to 10 spells per month).  

The Board is sympathetic to the Veteran's lay assertions that 
he meets the criteria for a 40 percent rating.  However, as 
evidenced by the above, the Veteran's own reports throughout 
this appeal do not show narcolepsy spells averaging at least 
5 to 8 times per week.  And the Board is of the opinion that 
the Veteran's lay statements which specifically discuss the 
frequency of his narcoleptic spells are far more probative of 
the severity of his disability than his more generic lay 
assertions that he is entitled to a higher rating.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

In short, the competent evidence in this case does not 
provide a basis for a finding that the Veteran's narcolepsy 
more closely approximates the rating criteria for a 40 
percent rating at any time throughout this appeal.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (the Board is required 
to consider whether staged ratings are appropriate).  Rather, 
the preponderance of the evidence shows that the Veteran is 
entitled to no more than his currently assigned 20 percent 
rating pursuant to Diagnostic Code 8108.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board concludes that the schedular evaluations in this 
case are not inadequate.  Although the diagnostic criteria 
used to rate the Veteran's narcolepsy do not adequately 
describe all of the symptomatology associated with his 
service-connected disability, including daytime sleepiness, 
chronic fatigue, and headaches, the Board is of the opinion 
that the criteria adequately describe the severity of his 
narcolepsy.  Moreover, the evidence does not demonstrate 
other related factors.  In this regard, the Veteran has not 
required hospitalization due to narcolepsy and marked 
interference of employment has not been shown.  The Board 
acknowledges that some of the Veteran's treatment records 
reflect opinions that the Veteran's narcolepsy episodes 
affect his ability to work.  See VA Neurology Clinic Note 
dated August 14, 2003; VA Mental Health Clinic Note dated 
August 13, 2004.  More probative to the Board's 
determination, however, is the fact that the Veteran himself 
has not asserted any interference with his employment.  See 
VA Mental Disorders Examination Report dated in June 2005 (no 
time lost from work); VA Examination Report dated in 
September 2003 (some time lost due to medical appointments, 
but still able to work); VA Neurological Disorders 
Examination Report dated in November 2008 (narcolepsy does 
not affect his occupational duties).  In the absence of any 
additional factors, referral for extra-schedular 
consideration is not warranted.  Cf. 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.


ORDER

Entitlement to a rating in excess of 20 percent for 
narcolepsy is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


